IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 13 MM 2017
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
IFEANYI NWANI,                            :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2017, the Application for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.